             Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 1 of 9



 1                                                           THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10   COALVIEW CENTRALIA, LLC,
     a Delaware limited liability company,              NO. 3:18-cv-05639
11
                                   Plaintiff,           PLAINTIFF’S MOTION TO COMPEL
12                                                      PRODUCTION    OF   DOCUMENTS
             v.                                         OUTSTANDING IN RESPONSE TO
13                                                      PLAINTIFF’S   REQUEST    FOR
     TRANSALTA CENTRALIA MINING LLC,                    PRODUCTION
14   a Washington limited liability company, and
                                                        NOTE ON MOTION CALENDAR:
     TRANSALTA CORPORATION, a Canadian
15   corporation,                                       JULY 12, 2019
16                                 Defendants.
17
             Plaintiff, COALVIEW CENTRALIA, LLC (“Coalview”), through undersigned
18
     counsel, and pursuant to Fed. R. Civ. P. 37(a)(3)(iv) and L.R. 37.1, hereby files this Motion to
19
20   Compel Production Of Documents Outstanding In Response To Plaintiff’s Request For

21   Production regarding the production of documents responsive to Coalview’s First Request for
22   Production (the “RFP”) by Defendants, TRANSALTA CENTRALIA MINING LLC (“TCM”)
23
     and TRANSALTA CORPORATION (“TCM Parent”) (collectively, the “Defendants”), and
24
     in support, states:
25
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 1                                        1191 second avenue
                                                                        seattle, washington 98101-2939
                                                                                  206 464 3939
             Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 2 of 9



 1                                         INTRODUCTION
 2           Coalview served its RFP last year, in December 2018. To date, TCM - by its own
 3
     admission - has produced only a tiny fraction of the responsive documents it claims it has
 4
     gathered in response to Coalview’s RFP. Indeed, TCM’s delay has proved to be a pattern.
 5
     Because of TCM’s initial failure to timely produce any documents in response to the RFP,
 6

 7   Coalview was forced to file a motion to compel (the “Initial Motion to Compel”) in February

 8   2019 (D.E. 83). At that time, TCM had not produced a single document in response to

 9   Coalview’s RFP. Despite over four months passing since Coalview filed its Initial Motion to
10   Compel (which was denied by the Special Master based on TCM’s representation to the Court
11
     that it would compete its production by April 5, 2019), TCM is far from completing its
12
     production (and in fact has only produced a small portion of promised documents), without
13
     having offered any valid justification. In fact, TCM has time and time again promised that
14

15   production would be completed by a long-since-passed date certain, but has consistently

16   retreated from, and rebuffed, each and every promised production schedule.

17           Now again, TCM has given no indication when it will complete production other than
18
     provide vague assertions. There must be an end to TCM’s stalling and misrepresentations about
19
     the timing of its production. TCM’s continued delay prejudices Coalview, preventing it from
20
     taking depositions and from otherwise prosecuting this action. TCM’s obstructionist conduct
21
     has left Coalview with no reasonable alternative but to file this Motion. TCM should be
22

23   compelled to complete production of all responsive documents forthwith or suffer meaningful

24   sanctions for its failure to do so.
25
26

                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                               eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 2                                      1191 second avenue
                                                                      seattle, washington 98101-2939
                                                                                206 464 3939
            Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 3 of 9



 1                               ARGUMENT AND AUTHORITIES
 2      A. History of TCM’s Delay in Producing Documents
 3
            1.      Coalview served its RFP approximately six months ago in December 2018. See
 4
     Declaration of Steve Silverman In Support of Plaintiff’s Initial Motion to Compel (D.E. 94)
 5
     (the “Initial Silverman Declaration”), ⁋ 5.
 6

 7          2.      On January 22, 2019, Defendants served their Responses and Objections to the

 8   RFP. See Initial Silverman Declaration, ⁋6.

 9          3.      Defendants did not seek an extension of time to respond to the RFP or to
10   provide responsive documents. See Initial Silverman Declaration, ⁋7.
11
            4.      On January 22, 2019, Defendants’ counsel sent a letter to Coalview’s counsel
12
     stating that they “will be producing documents” and that “collection and production [of
13
     documents was] currently underway.” (emphasis added). See Initial Silverman Declaration, ⁋8.
14

15          5.      But TCM had not produced any documents.

16          6.      Thus, on February 6, 2019, the parties’ respective counsel participated in a meet

17   and confer conference. See Initial Silverman Declaration, ⁋10.
18
            7.      During the meet and confer conference, TCM’s counsel represented that they
19
     anticipated that TCM would produce the first set of documents by the end of the following
20
     week (i.e. the week of February 11), produce all emails by the end of the February, and the rest
21
     of production by March 8, 2019. See Initial Silverman Declaration, ⁋13.
22

23          8.      TCM did not produce any documents in accord with the schedule it represented

24   it would adhere to, as referenced in the immediately preceding paragraph. See Initial Silverman
25   Declaration, ⁋14.
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 3                                        1191 second avenue
                                                                        seattle, washington 98101-2939
                                                                                  206 464 3939
             Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 4 of 9



 1           9.      In fact, TCM did not produce any documents in response to the RFP until March
 2   22, 2019 (and this was only after Coalview filed its Initial Motion to Compel). See Declaration
 3
     of Steve Silverman (“Subsequent Silverman Declaration”) filed contemporaneously
 4
     herewith, ⁋6.
 5
             10.     In TCM’s Reply in Support of its Motion for Leave to Amend Counterclaim
 6

 7   (D.E. 121), filed on April 26, 2019, TCM states:

 8           TransAlta has gathered over 730,000 documents from multiple sources . . .
             TransAlta has produced approximately 10,000 documents comprising 33,000
 9           pages and intends to produce more.
10   D.E. 121 at 4, n.3 (emphasis added).1
11
             11.     On March 14, 2019 and March 26, 2019, the Special Master held telephonic
12
     conferences, including regarding Coalview’s Initial Motion to Compel, during which TCM’s
13
     counsel represented to the Court (and also confirmed by letter to Coalview) that TCM’s
14

15   production would be completed by April 5, 2019. See D.E. 106 (Report and Recommendation)

16   (“Defendant’s attorney indicated at the telephonic conferences held on March 14, 2019 and

17   March 26, 2019 that Defendant continued to produce documents in response to the RFPs and
18
     expected to complete production in April 2019”) (emphasis added); see also Subsequent
19
     Silverman Declaration, ⁋7 and Ex. A thereto.
20
             12.     Thus, based on the representation of TCM’s counsel that TCM would complete
21
     production by April 5, 2019, the Special Master recommended that Coalview’s Motion to
22

23   Compel be denied. See D.E. 106 at 4.

24

25   1
       While TCM has since produced some additional documents, the total number produced remains only a mere
26   small percentage of the total number of documents TCM purports to have gathered. Moreover, TCM has given no
     indication when it anticipates completing its long-overdue production.

                                                                              GARVEY SCHUBERT BARER, P.C.
                                                                                         eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 4                                                1191 second avenue
                                                                                seattle, washington 98101-2939
                                                                                          206 464 3939
            Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 5 of 9



 1          13.    On April 4, 2019, shortly after the hearing where TCM’s counsel represented
 2   that TCM would complete production by April 5, and after the Special Master had issued its
 3
     Report and Recommendation, TCM’s counsel sent an e-mail once again retreating from the
 4
     production schedule that TCM represented, this time in open court to the Special Master only
 5
     the week prior, claiming it was “no longer feasible” to produce by April 5, and claiming that
 6

 7   TCM “do[es] expect to have the production substantially completed by the end of the month

 8   [April], however.” See Declaration of Steve Silverman In Support of Opposition to TCM’s

 9   Motion for Leave to Amend Complaint (D.E. 118-1) & Ex. 2 thereto.
10          14.    Since then, Coalview has repeatedly sought TCM’s production. On June 18,
11
     2019, counsel for the parties participated in a meet and confer conference, during which TCM’s
12
     counsel was unable give any indication when TCM anticipates completing its long-overdue
13
     production, other than providing vague assertions, such as that they “hope to be wrapping up.”
14

15   See Subsequent Silverman Declaration, ⁋8.

16      B. TCM Should Be Compelled to Complete Its Production Forthwith

17          TCM has repeatedly delayed providing documents responsive to Coalview’s discovery
18
     requests served last year and that it promised to produce on many occasions, including
19
     providing that promise to the Court for no other purpose but to avoid an adverse ruling on
20
     Coalview’s Initial Motion to Compel. TCM’s repeated misrepresentations and failure to abide
21
     by its representations to counsel and to the Court have frustrated Coalview’s efforts to obtain
22

23   documents, has caused unnecessary delay, and prevents Coalview from scheduling depositions

24   and otherwise prosecuting this action. TCM’s continued delay required Coalview to file the
25
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 5                                       1191 second avenue
                                                                       seattle, washington 98101-2939
                                                                                 206 464 3939
            Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 6 of 9



 1   Initial Motion to Compel back in February 2019, and has now necessitated the filing of this
 2   motion to compel.
 3
            Federal Rule of Civil Procedure 34 requires TCM to have produced documents long
 4
     ago:
 5
            The production must then be completed no later than the time for inspection
 6          specified in the request or another reasonable time specified in the response. The
 7          production must then be completed no later than the time for inspection
            specified in the request or another reasonable time specified in the response.
 8
     Fed. R. Civ. P. 34(b)(2)(B) (emphasis added). Undoubtedly, TCM is in violation of Rule 34.
 9
     Federal Rule of Civil Procedure 37 allows the Court to compel disclosure when a party has not
10

11   provided discovery in a timely fashion. Fed. R. Civ. P. 37; see also Melland v. Cornerstone

12   Dental, PC, a Washington Corp., C13-5413 RJB, 2014 WL 12029282, at *2 (W.D. Wash. Jan.

13   8, 2014) (granting motion to compel, finding that plaintiff “[wa]s entitled to the requested
14
     discovery forthwith” where based on defendants’ representations, discovery responses “should
15
     now have been served”); Cunningham v. Bank One, C05-2104RSM, 2006 WL 3361773, at *1
16
     (W.D. Wash. Nov. 20, 2006) (compelling production of documents by next day where party
17
     already agreed to produce information sought in response to discovery, but provided no
18

19   explanation why such information had not yet been produced); U.S. for Use & Benefit of Lord

20   Elec. Co., Inc. v. Titan Pac. Const. Corp., 637 F. Supp. 1556, 1563 (W.D. Wash. 1986) (noting
21   court had imposed sanctions, finding failure to deliver documents responsive to discovery in a
22
     timely manner was “totally inappropriate”).
23
            Here, TCM has never disputed Coalview’s entitlement to the documents requested in
24
     December 2018 (indeed it has repeatedly promised to produce them), nor does TCM dispute
25
26   that its production is incomplete. Nor does TCM dispute that it has the documents in its


                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 6                                        1191 second avenue
                                                                        seattle, washington 98101-2939
                                                                                  206 464 3939
             Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 7 of 9



 1   possession and is obligated to produce them. Moreover, TCM cannot reasonably dispute that it
 2   has breached its representations of production on multiple occasions, and that its production has
 3
     taken an excessive amount of time and has delayed Coalview’s prosecution of this matter.
 4
     There is no excuse for TCM’s six month lapse in time since Coalview served its RFP during
 5
     which TCM has failed to complete its production (nor is it apparently close to completion).
 6

 7           Despite Coalview’s numerous good faith efforts to resolve this dispute over the last six

 8   months, TCM remains unable to commit to any date by which the required production will be

 9   completed (and any date it has previously committed to, it has failed to meet). Coalview has
10   exhausted its ability to let this matter proceed without TCM’s production. Time is now of the
11
     essence, as the discovery deadline is rapidly approaching.2 Unfortunately, it is abundantly clear
12
     that only an order of this Court will compel TCM to comply with its obligation to produce the
13
     documents it owes Coalview.
14

15           Coalview should be awarded its reasonable fees pursuant to Rule 37 for its discovery

16   misconduct and repeated breach of its promises to produce. Fed. R. Civ. P. 37(a)(5)(A); see

17   also Plascencia v. Collins Asset Group, LLC, 17-1505MJP, 2019 WL 859222, at *3 (W.D.
18
     Wash. Feb. 22, 2019) (granting plaintiffs’ request for fees pursuant to Rule 37 as defendant
19
     failed to timely produce documents it apparently already had in its possession); Athwal v.
20
     Nijjer, C17-00740RSL, 2018 WL 1156233, at *7 (W.D. Wash. Mar. 5, 2018) (granting
21
     reasonable fees for defendants’ repeated failure to respect deadlines, finding three month delay
22

23   in completing discovery to be unjustified). Indeed, the Notes of the Advisory Committee on

24   Rule 37 provide that the Rule “places the burden on the disobedient party to avoid expenses by
25
     2
26    The parties recognize that the expert rebuttal disclosure deadline has passed under the Trial Order, and are
     working together in order to request by joint stipulation to reschedule that deadline, among others.

                                                                               GARVEY SCHUBERT BARER, P.C.
                                                                                          eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 7                                                 1191 second avenue
                                                                                 seattle, washington 98101-2939
                                                                                           206 464 3939
            Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 8 of 9



 1   showing that his failure is justified or that special circumstances make an award of expenses
 2   unjust.” See Fed. R. Civ. P. 37. Undoubtedly, TCM’s document production is long overdue,
 3
     what has been produced is incomplete, and TCM has no substantial justification for its conduct.
 4
     By failing to produce documents, TCM has stalled and interfered with Coalview’s investigation
 5
     of the action, diverted attention from other important aspects of the action, and wasted
 6

 7   Coalview’s and the Court’s time by necessitating this discovery dispute. While Coalview made

 8   multiple good-faith efforts to avoid having to file this discovery motion, unfortunately

 9   Defendants have demonstrated a pattern of being evasive and of stonewalling discovery.
10          WHEREFORE, for all the foregoing reasons, Coalview respectfully requests that the
11
     Court grant this motion to compel, require Defendants to produce all responsive documents
12
     forthwith, grant Coalview its reasonable attorneys’ fees and expenses, and grant such other and
13
     further relief as this Court deems just and appropriate.
14

15   DATED this 27th day of June 2019.
                                                       KLUGER, KAPLAN, SILVERMAN,
16                                                     KATZEN & LEVINE, P.L.

17                                                     By s/Steve I. Silverman
                                                          Steve I. Silverman, Fla. Bar No. 516831
18                                                        Philippe Lieberman, Fla. Bar No. 27146
                                                          Miami Center, 27th Floor
19                                                        201 South Biscayne Boulevard
                                                          Miami, FL 33131
20                                                        Telephone: (305) 379-9000
21                                                        Fax: (305) 379-3428
                                                          Email: ssilverman@klugerkaplan.com
22                                                        Email: plieberman@klugerkaplan.com
                                                          Attorneys for Plaintiff
23                                                        (Admitted Pro Hac Vice)

24

25
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 8                                        1191 second avenue
                                                                        seattle, washington 98101-2939
                                                                                  206 464 3939
             Case 3:18-cv-05639-RBL Document 143 Filed 06/27/19 Page 9 of 9



 1
                                                       GARVEY SCHUBERT BARER, P.C.
 2
                                                       By s/David R. West
 3                                                       David R. West, WSBA #13680
                                                         By s/Daniel J. Vecchio
 4
                                                         Daniel J. Vecchio, WSBA #44632
 5                                                       1191 Second Avenue, 18th Floor
                                                         Seattle, WA 98101
 6                                                       Telephone: (206) 464-3939
                                                         Fax: (206) 464-0125
 7                                                       Email: drwest@gsblaw.com
                                                         Email: dvecchio@gsblaw.com
 8                                                       Attorneys for Plaintiff
 9
                                   CERTIFICATE OF CONFERRAL
10
            I hereby certify that, pursuant to Fed. R. Civ. P. 37 and L.R. 37, the movant has in good
11
     faith conferred with counsel for the Defendants failing to make disclosure or discovery in an
12
     effort to resolve the dispute without court action. While the parties have met and conferred on
13
     this issue on several occasions, most recently, on June 18, 2019, counsel for Coalview, Steve I.
14
     Silverman, Esq. and Jeremy R. Kreines, Esq. met and conferred via telephone with counsel for
15
     Defendants, Duncan Manville, Esq. and Sarah Gohmann Bigelow, Esq. Respective counsel
16
     have also exchanged various emails and letters.
17
                                                       s/ Steve I. Silverman
18                                                     Steve I. Silverman
19
                                      CERTIFICATE OF SERVICE
20
            I hereby certify that on June 27, 2019, I electronically filed the foregoing motion with
21
     the Clerk of the Court using the CM/ECF system which will send notification of this filing to
22
     all parties registered to receive such notice.
23

24                                                     s/ Steve I. Silverman
                                                       Steve I. Silverman
25
26

                                                                        GARVEY SCHUBERT BARER, P.C.
                                                                                   eighteenth floor
     [PLAINTIFF’S MOTION TO COMPEL] - 9                                          1191 second avenue
                                                                          seattle, washington 98101-2939
                                                                                    206 464 3939
